Name: Commission Regulation (EEC) No 619/81 of 9 March 1981 on the delivery of various consignments of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 66/ 16 Official Journal of the European Communities 11 . 3 . 81 COMMISSION REGULATION (EEC) No 619/81 of 9 March 1981 on the delivery of various consignments of skimmed-milk powder as food aid Whereas , therefore , delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 303 /77 of 14 February 1977 laying down general rules for the supply of skimmed ­ milk powder and butteroil as food aid ( 5 ), as last amended by Regulation (EEC) No 3474/ 80 (6); whereas , in particular, the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the Act of Accession of Greece ( 2), and in particular Article 7 (5 ) thereof, Having regard to Council Regulation (EEC) No 937/79 of 8 May 1979 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1979 food-aid programme (3 ), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1310/ 80 of 28 May 1980 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1980 food-aid programme (4), and in particular Article 6 thereof, Whereas , under the food-aid programmes adopted by the Council Regulations specified in the Annex, certain third countries and beneficiary organizations have requested the delivery of the quantity of skimmed-milk powder set out therein ; HAS ADOPTED THIS REGULATION : Article 1 In accordance with the provisions of Regulation (EEC) No 303 /77 , the intervention agencies as specified in the Annex shall deliver skimmed-milk powder as food aid on the special terms set out therein . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 March 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . ( 2 ) OJ No L 291 , 19 . 11 . 1979 , p . 17 . O OJ No L 119 , 15 . 5 . 1979, p . 1 . O OJ No L 134, 31 . 5 . 1980 , p . 10 . ( 5 ) OJ No L 43 , 15 . 2 . 1977 , p . 1 . (6) OJ No L 363 , 31 . 12 . 1980 , p . 50 . 1 . 3 . 81 Official Journal of the European Communities No L 66/ 17 ANNEXO Consignment A B C 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 937/79 ( 1979 programme) (b) affectation (EEC) No 938/79 2 . Beneficiary } Upper Volta 3 . Country of destination J 4 . Total quantity of the consignment 595 tonnes 595 tonnes 590 tonnes 5 . Intervention agency responsible for delivery Will result from application ofi the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and/or packaging O See note ( 5 ) 8 . Markings on the packaging 'Lait Ã ©crÃ ©mÃ © en poudre vitaminÃ © / Don de la CommunautÃ © Ã ©conomique europÃ ©enne Ã la rÃ ©publique de Haute-Volta / Ã distribuer gratuitement' 9 . Delivery period Loading in May 1981 10 . Stage and place of delivery Delivered to Ouagadougou via Abidjan Delivered to Bobodioulasso via Abidjan 11 . Representative of the beneficiary responsible for reception (4) Commandant Weck Sous-direction du MatÃ ©riel MinistÃ ¨re de la santÃ © Ouagadougou MÃ ©decin Chef du secteur de Bobodioulasso (reprÃ ©sentant le ministÃ ¨re de la santÃ ©) 12 . Procedure to be applied to determine the costs of supply - Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 23 March 1981 No L 66/ 18 Official Journal of the European Communities 11 . 3 . 81 Consignment D E 1 . Application of Council Regu ­ lations : - ( a) legal basis (EEC) No 937 /79 ( 1979 programme) (b) affectation (EEC) No 938/79 2 . Beneficiary 1 Upper Volta 3 . Country of destination 4 . Total quantity of the consignment 70 tonnes 150 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and /or packaging (&gt;) See note ( s ) 8 . Markings on the packaging 'Lait Ã ©crÃ ©mÃ © en poudre vitaminÃ © / Don de la CommunautÃ © Ã ©conomique europÃ ©enne Ã la rÃ ©publique de Haute-Volta / Ã distribuer gratuitement' 9 . Delivery period Loading in May 1981 10 . Stage and place of delivery Delivered to Banfora via Abidjan Delivered to Koudougou via Abidjan 11 . Representative of the beneficiary responsible for reception (4 ) MÃ ©decin chef du secteur de Banfora ( reprÃ ©sentant le ministÃ ¨re de la santÃ ©) MÃ ©decin chef du secteur de Koudougou (reprÃ ©sentant le ministÃ ¨re de la santÃ ©) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 23 March 1981 . 3 . 8 Official Journal of the European Communities No L 66/ 19 Consignment F G 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 1310/80 ( 1980 programme) (b) affectation (EEC) No 1311 / 80 2 . Beneficiary 1 r. Comores 3 . Country of destination j 4 . Total quantity of the 100 tonnes 100 tonnes consignment 5 . Intervention agency responsible French for delivery 6 . Origin of the skimmed-milk Bought on the Community market powder ( 2 ) 7 . Special characteristics and /or See note ( 5) packaging Q 8 . Markings on the packaging 'Lait Ã ©crÃ ©mÃ © en poudre vitaminÃ © / Don de la CEE aux Comores / Pour distribution gratuite ' 9 . Delivery period Loading in April 1981 10 . Stage and place of delivery Port of unloading Moroni Port of unloading Mutsamudu (deposited on the quay or on lighters) (deposited on the quay or on lighters) 1 1 . Representative of the MinistÃ ¨re de l'Ã ©conomie, des finances et du plan, beneficiary responsible for Service de la gestion des aides internationales, reception (4 ) Moroni  Grande Comore, tÃ ©lex 219 MAER FIC KO 12 . Procedure to be applied to Mutual agreement determine the costs of supply 13 . Expiry of the time limit for  submission of tenders No L 66/20 Official Journal of the European Communities 11 . 3 . 81 Consignment H I 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 1310/80 ( 1980 programme) (b) affectation (EEC) No 1311 / 80 2 . Beneficiary &gt; Comores 3 . Country of destination 4 . Total quantity of the consignment 100 tonnes 100 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2) Bought on the Community market 7 . Special characteristics and /or packaging (') See note ( 5 ) 8 . Markings on the packaging 'Lait Ã ©crÃ ©mÃ © en poudre vitaminÃ © / Don de la CEE aux Comores / Pour distribution gratuite' 9 . Delivery period Loading in June 1981 10 . Stage and place of delivery Port of unloading Moroni (deposited on the quay or on lighters) Port of unloading Mutsamudu (deposited on the quay or on lighters) 11 . Representative of the beneficiary responsible for reception (') MinistÃ ¨re de l'Ã ©conomie , des finances et du plan , Service de la gestion des aides internationales , Moroni  Grande Comore , tÃ ©lex 219 MAER FIC KO 12 Procedure to be applied to determine the costs of supply Tender 13 Expiry of the time limit for submission of tenders 12 noon on 23 March 1981 11 . 3 . 81 Official Journal of the European Communities No L 66/21 Consignment K L M 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 1310/80 ( 1980 programme) (b) affectation (EEC) No 1311 / 80 . 2 . Beneficiary India 3 . Country of destination . 4 . Total quantity of the consignment 2 500 tonnes (') 2 500 tonnes (') 500 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and /or packaging (  ')  8 . Markings on the packaging 'Supplied to the Indian Dairy Corporation under the Food Aid Programme of the European Economic Community /' followed by : 'Bombay' 'Calcutta' 'Madras' 9 . Delivery period Delivery in May 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 7) 1 1 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 23 March 1981 No L 66/22 Official Journal of the European Communities 11 . 3 . 81 N OConsignment I. Application of Council Regu ­ lations : (a) legal basis (EEC) No 1310/80 ( 1980 programme) (EEC) No 1311 /80(b) affectation 2 . Beneficiary India 3 . Country of destination 4 . Total quantity of the consignment 2 000 tonnes ( ) 2 000 tonnes ( ) Will result from application of the procedure referred to in point 12 Bought on the Community market 5 . Intervention agency responsible for delivery 6 . Origin of the skimmed-milk powder ( 2 ) 7 . Special characteristics and /or packaging ( J ) 8 . Markings on the packaging 'Supplied to the Indian Dairy Corporation under the Food Aid Programme of the European Economic Community /' followed by : 'Bombay' I 'Calcutta' 9 . Delivery period 10 . Stage and place of delivery Delivery in June 1981 Community port of loading operating a regular service with the recipient country (7 ) 1 1 . Representative of the beneficiary responsible for reception (4 ) 12 . Procedure to be applied to determine the costs of supply 13 . Expiry of the time limit for submission of tenders Tender 12 noon on 23 March 1981 . 3 . 81 Official Journal of the European Communities No L 66/23 Consignment P Q R 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 1310/80 ( 1980 programme) (b) affectation (EEC) No 1311 /80 2 . Beneficiary I India 3 . Country of destination J 4 . Total quantity of the consignment 1 000 tonnes (6) 1 000 tonnes (') 500 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2) Bought on the Community market 7 . Special characteristics and /or packaging (')  8 . Markings on the packaging 'Supplied to the Indian Dairy Corporation under the Food Aid Programme of the European Economic Community /' followed by : 'Bombay' 'Calcutta' 'Madras' 9 . Delivery period Delivery in July 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 7) 1 1 . Representative of the beneficiary responsible for reception (4 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 23 March 1981 No L 66/24 Official Journal of the European Communities 11 . 3 . 81 Consignment S T 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 1310/80 ( 1980 programme) (b) affectation (EEC) No 1311 /80 2 . Beneficiary ' 1 · India 3 . Country of destination 4 . Total quantity of the consignment 1 000 tonnes (') 1 000 tonnes (4) 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder (2 ) Bought on the Community market 7 . Special characteristics and /or packaging (') 8 . Markings on the packaging 'Supplied to the Indian Dairy Corporation under the Food Aid Programme of the European Economic Community /' followed by : 'Bombay' 'Calcutta' 9 . Delivery period Delivery in August 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country (') 11 . Representative of the beneficiary responsible for reception (4) 12 . Procedure to be applied to determine the costs of silpply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 23 March 1981 I 11 . 3 . 81 Official Journal of the European Communities No L 66/25 Consignment U V 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 937/79 ( 1979 programme) (b) affectation , (EEC) No 938/79 (general reserve) 2 . Beneficiary 1 Somalia 3 . Country of destination I 4 . Total quantity of the consignment 1 000 tonnes (6) 500 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and /or packaging O See note ( 5 ) 8 . Markings on the packaging 'Skimmed-milk powder enriched with vitamins A and D / Gift of the European Economic Community to Somalia / For free distribution' 9 . Delivery period Loading in May 1981 10 . Stage and place of delivery Port of unloading Mogadiscio (deposited on the quay or on lighters) Port of unloading Berbera (deposited on the quay or on lighters) 11 . Representative of the beneficiary responsible for reception (4 ) Ministry of Local Government and Rural Development  Food Aid Department Mogadiscio Food Aid Department c/o H.E. The Governor Regional Government, North-West Region, Hargheisa (for The National Commission for Refugees) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 23 March 1981 No L 66/26 Official Journal of the European Communities 11 . 3 . 81 Consignment X 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 1310/ 80 ( 1980 programme) (b) affectation (EEC) No 1311 / 80 2 . Beneficiary WFP 3 . Country of destination Gambia, Burundi 4 . Total quantity of the consignment 169 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder ( 2) Bought on the Community market 7 . Special characteristics and/or packaging (') See note (*) 8 . Markings on the packaging See note (') 9 . Delivery period Delivery as soon as possible and at the latest 31 March 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception (") 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  \ 11 . 3 . 81 Official Journal of the European Communities No L 66/27 Consignment Y Z 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 1310/80 ( 1980 programme) (b) affectation (EEC) No 1311 /80 2 . Beneficiary Licross ICRC 3 . Country of destination Jibuti Ethiopia 4 . Total quantity of the consignment 1 1 0 tonnes 150 tonnes 5 . Intervention agency responsible for delivery German &gt; 6 . Origin of the skimmed-milk powder (2 ) Bought on the Community market 7 . Special characteristics and /or packaging O See note ( 5) 8 . Markings on the packaging A red crescent 10 cm high with the points towards the left and the following text in lettering at least 1 cm high : 'Lait Ã ©crÃ ©mÃ © en poudre vitaminÃ © / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de la Ligue aes SociÃ ©tÃ ©s de la Croix Rouge / Pour distribution gratuite / Dijbouti ' A red cross 10 cm x 10 cm and , in letters at least 1 cm high , the following markings : 'Skimmed-milk powder enriched with vitamins A and D/ERY 68 / Gift of the European Economic Community / Action of the Inter1 national Committee of the Red Cross / For free distribution' 9 . Delivery period Delivery as soon as possible and at the latest 31 March 1981 10 . Stage and place of delivery Port of unloading Jibuti (deposited on the quay or on lighters) * Port of unloading Port Sudan (deposited on the quay or on lighters) 11 . Representative of the beneficiary responsible for reception (4 ) SociÃ ©tÃ © du Croissant Rouge de Djibouti , B.P. 8 Djibouti , tÃ ©l . 35 19 81 (') See note ( I0) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders - No L 66/28 Official Journal of the European Communities 11 . 3 . 81 Notes (') This Annex, together with the notice published in Official Journal No C 95 of 19 April 1977 , page 7 , takes the place of an invitation to tender from the intervention agencies concerned in cases where, under point 12 , there must be a tendering procedure . (2 ) In cases where the goods come from intervention stocks , an additional notice stating the warehouses where the product is stored will be published in the 'C' edition of the Official Journal ofthe European Communities. ( 5) Other than those set out in the Annex to Regulation (EEC) No 625/78 ; see Article 6 (2) of Regulation (EEC) No 303 /77 . (4 ) Only in the case of delivery 'to the port of unloading' and 'free at destination'; see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC) No 303/77. ( s ) The vitamin A content of the skimmed-milk powder must be at least 5 000 i.u . per 100 grams . The vitamin D content of the skimmed-milk powder must be at least 500 i.u . per 100 grams . The vitamin compound incorporated into the milk must be guaranteed to contain 10 times as much vitamin A as vitamin D. The vitamins incorporated in the milk must be of pharmaceutical quality and produced for human consumption . The date of manufacture of the vitaminized skimmed-milk powder must be clearly marked on the sacks . (6) In cases where the total quantity of a lot is a multiple of 500 tonnes , the tender submitted may relate to a partial quantity of 500 tonnes or to a multiple of 500 tonnes ; see Article 14 (2) of Regulation (EEC) No 303/77 . (7) Delivery shall be deemed to have taken place and the risks shall pass from the successful tenderer to the recipient at the moment when the products have actually been lifted across the rails of the vessel at the port of shipment designated for delivery . (*) Markings on the packaging : for 134 tonnes : 'Gambia 625 exp . / skimmed-milk powder enriched / Banjul / Gift of the EEC /Action of WFP'; for 35 tonnes : 'Burundi 518 exp. / skimmed-milk powder enriched / Mombassa in transit to Bujumbura / Gift of the EEC / Action of WFP'. (') The bill of lading must contain the following information : 'NOTIFY ADDRESS : (') Consignee ; ( 2 ) Ligue des sociÃ ©tÃ ©s de la Croix-Rouge , boite postale 276 , CH- 12 11 Geneve, 19, (telex 22 555).' A copy of the dispatch documents should be sent to the following addresses :  Ligue des sociÃ ©tÃ ©s de la Croix-Rouge , boite postale 276 , CH-1211 Geneve 19 ;  DÃ ©lÃ ©gation de la Commission des CommunautÃ ©s EuropÃ ©ennes, boite postale 2477 Djibouti . ( I0) Names and addresses of the beneficiaries will be sent to the intervention agency concerned as soon as possible by : Division des Secours , CICR , 17 , avenue de la Paix , CH-121 1 Geneve 1 , ( telex 22 269 CICR-CH, tel . 34 60 01 ).